DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed February 3, 2022.
Terminal Disclaimer
3.	The terminal disclaimer filed on February 3, 2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
4.	Claims 1-20 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of personal protection systems and communicating between personal protective equipment and RF communication use to obtain data regarding the personal protective equipment, the identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-20 of the present claimed invention. Specifically, prior art fails to teach the claimed personal protection system comprising a radio frequency identification (RFID) tag coupled to a personal protection equipment; a sensor associated with the personal protection equipment; a computing device, communicatively coupled to the RFID tag and the sensor, the computing device comprising: a processing unit communicatively coupled to a communication circuit, wherein the processing unit is configured to: access, via the communication circuit, radio frequency (RF) data received from the RFID tag based on interrogation of the RFID tag by the communication circuit; receive, via the communication circuit, data determined by the sensor; and based on the data determined by the sensor, compute a height relative to a defined surface at which the RFID tag is positioned on the personal protection equipment. Prior art additionally fails to teach the claimed method comprising accessing radio frequency (RF) data based on interrogation of an RFID tag associated with a personal protection equipment; receiving data sensed by a sensor associated with the personal protection equipment; and computing a height relative to a defined surface at which the RFID tag is positioned on the personal protection equipment, wherein the height is computed based on the data sensed by the sensor. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
February 11, 2022